Form B2400A - Reaffirmation Agreement                         ' File # 1289334               Page 1


I   Fill in this information to identify the case:
Debtorl CARLOS MANUEL RIVERA
Debtor2 NORIS MOSQUEDA-RIVERA
(Spouse,iffilling)
United States Bankruptcy Court for the: District of ARIZONA (state)
Case number 20-00617-SHG-7


Form 427

Cover Sheet for Reaffirmation Agreement                                                                                                                           12/15

Anyone who is a party to a•reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirniation agreement, and
file the documents within the time set under Bankruptcy Rule 4008.

      Part 1:         Explain the Repayment Terms of the Reaffirmation Agreement

1. Who is the creditor?                Capital One Auto Finance, a division of Capital One. N.A.                         —
                                       Name ofthe creditor
2. How much is the debt?               On the date that the bankruptcy case is filed                            $5.516.10
                                       To be paid under the reaffirmation agreement                             $5,516.10
                                       subject to the tem ofthe reaffimrd pre-petition loan docunrnts. Pay-offas of01/17/2020

                                       $238.92 per month for 26 months (if fixed interest rate) or until paid as per the terms ofthe reaffirmed pre-petitionJoan
                                       document(on the maturity date, all outstanding amounts owed under this reaffirmation agreement shall be immediately due and
                                       payable). *See additional terms at end ofcover sheet.
3. What Is the Annual      Before the bankruptcy,case was filed                                                 10.780%                    •          .
   Percentage Rate (APR)of Under the reaffirmation agreement                                                    10.780%                           [X]Fixed Rate
   Interest?(See                                ,
   Bankruptcy Code §                                                                                      •                                       [ ]Adjustable Rate
   524(k)(3)(E).)
4. Does collateral secure the [ ]No
   debt?                      [X] Yes.                                     Describe the collateral. 2005 ACURA RSX Coupe 3D Tvpe S 14(6 Spd
                                                                           VIN / ID # JH4DC53055S015153
                                                                           Current market value $8,025.00
5. Does the creditor assert [X]No                                                                                                                    \                    ,
   that the debt is
                                 [ ]Yes: Attach an explanation of the nature ofthe debt and the basis for contending that the debt is nondischargeable.
   nondischarge able?
6. Using information from                                                                      Income and expenses stated on the reaffirmation
                                 Income and                 reported on Schedules I and J
   Schedule I: YourIncome                   ,- expenses                                         agreement
   (Official Form 1061) and                                                                     6e. Monthly income from all
   Schedule J: Your Expenses 6a. Combined monthly income              $ 7            2„136.9    sources after payroll                    7,                 2.3Z')L
                                 from  line  12 of Schedule I             /                                                                /. .
   (Official Form 106J), fi11 in                                                                deductions
   the amounts.                  6b. Monthly expenses from
                                 line 22c of Schedule J
                                                                        7
                                                                    -- $ (
                                                                         '
                                                                                        2,7 3. 33
                                                                                                6f. Monthly expenses                --
                                                                                                                                           /
                                                                                                                                                          7 L2-3.33
                                       6c. Monthly payments on all
                                       reaffumed debts not listed on         -- $       0
                                                                                                                6g. Monthly payments on all
                                                                                                                reaffmned debts not included        --       6
                                       Schedule J                                        ,                      in monthly expenses
                                       6d. Scheduled net monthly
                                                                               $ / 0
                                                                                                                6h. Present net monthly
                                                                                                                income
                                                                                                                                                          13,   51
                                       income
                                       Subtract lines 6b and 6c from                                            Subtract lines 6f and 6g from .
                                       6a.                                                                      6e.
                                       If the total is less than 0, put                                         Ifthe total is less than 0, put
                                       the number in brackets.                                                  the number in brackets.




               Case 0:20-bk-00617-SHG                           Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21                                                 Desc
                                                                Main Document    Page 1 of 11
 Form B2400A - Reaffirmation Agreement(Cont.)                  File # 1289334           Page 2



7. Are the income amounts    No
   on lines 6a and 6e     [ ]Yes.                      Explain why they are different and complete line 10.
   different? '

8. Are the expense            No
   amounts on lines 6b and [ ] s.                      Explain why they are different and complete line 10.
   6f different?

9. Is the net monthly                      No                     '
   income in line 6h less              [     es.       A presumption of hardship arises (unless the creditor is a credit union).
   than 0?                                                                                                                                       -
                                                       Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living experiSes.
                                                       Complete line 10.




10. Debtor's Certification
                                       I certify that each explanation on ]nes 7-9 is true and correct.
    about lines 7-9                                                                                                                     .
-     If any answer on lines 7-9 is X.                                                                                               ...—.....------
                                                                                                          X       (.(-1-/-..
      Yes,the debtor must sign
      here.                           Signature ofDebtor 1                                                    Signature ofDebtor 2(Spouse Only in a Joint Case) •
      If all the answers on lines 7-
 ,    9 are No,go to line 11.
11. Did an attorney          [ ]N
    represent the debtor in     Yes.                   Has       ttorney executed a declaration or an affidavit to support the reaffirmation agreement?
    negotiating the
                                                          No
    reaffirmation agreement?                                                                                  ,
                                                      [ ]Yes.                                                                                          .


     Part 2:       Sign Here
Whoever fills out this form must sign here. I certify that the attached agreement is a true and correct copy ofthe reaffirmation agreement
                                            between the parties Identified on this Cover Sheetfor Reaffirmation Agreement


                                                      X                                                           Date       04/21/2020
                                                                                                                              MM/DD/YYYY
                                                      Amitkumar Sharma
                                                      Printed Name

                                                      Check one:

                                                     [ ]Debtor or Debtor's Attorney
                                                     [X
                                                      ]Croditor or Creditor's Attorney



I*Additional Terms:
Reaffirmation agreement will not be filed unless it is signed and returned within 60 days ofthe first set 341 meeting date or the court extends the
time to file the reaffirmation agreement.

                                                                                                                                  427,as modified, is
This form427 has been modified by AIS in conformance with FED. R. BANKR.P. 4008 and compliance with 11 U.S.C. § 524(c). This Form
substantially similar to Official Form 427.




             Case 0:20-bk-00617-SHG                           Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21                                          Desc
                                                              Main Document    Page 2 of 11
Form B2400A - Reaffirmation Agreement(Cont.)           File # 1289334           Page 3


                                                                                              Check one.
                                                                        v
                                                                                           [ ] resumption of Undue Hardship
                                                                                               ] No Presumption of Undue Hardship See
                                                                                                 Debtor's Statemeht in Support of
                                                                                                 Reaffirmation, Part II below, to
                                                                                                 determine which box to check.


                                       UNITED STATES BANKRUPTCY COURT
                                                         FOR THE District of ARIZONA


       In re           CARLOS MANUEL RIVERA
                                                                                    Case No.        20-00617-SHG-7
                       NOIUS MOSQUEDA-RIVERA
                                        Debtor(s)                                   Chapter        7


                                                     REAFFIRMATION DOCUMENTS

                                       Name of Creditor: Capital One Auto Finance. a division of Capital One.N.A.

                                                      [ ]Check this box if Creditor is a Credit Union

                                                     I. REAFFIRMATION AGREEMENT

      Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation Agreement, you must review the important
      disclosures, instructions, and definitions found in Part V ofthis Reaffirmation Documents packet.


      1. Brief description ofthe original agreement being reaffirmed: Automobile


      2. AMOUNTREAFFIRMED: $5,516.10

               The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include unpaid principal, interest, and fees and costs
               (if any) arising on or before the date you sign this Reaffirmation Agreement.

               See the definition of"Amount Reaffirmed" in Part V. C below.



      3. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 10.780%.

               See definition of"Annual Percentage Rate" in Part V, Section C below.

               This is a (check one)[X] Fixed rate    [ ]Variable rate



      If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate disclosed here.


      4. Reaffirmation Agyedment Repayment Terms (check and complete one):
                                                                                                                                              starting on
               [X]If fixed term,$238.92 per month for 26 months OR until paid as per the terrns of the reaffirmed pre-petition loan documents
                                                                                                                                              due and
               February 19,2020.(On the maturity date, all outstanding amounts owed under this reaffirmation agreement shall be immediately
               payable).

               [ ]If not fixed term, describe repayment terms:



         Case 0:20-bk-00617-SHG                       Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21                                        Desc
                                                      Main Document    Page 3 of 11
Form B2400A - Reaffirmation Agreernent(Cont.),             File # 1289334        Page 4


       5. Describe the collateral, if any, securing the debt:
                Item or Type ofItem         -                                           Current Market Value

                2005 ACURA RSX Coupe 3D Type S I4(6 Spd                                 $8,025.00


      6. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
                [X] Yes. [ ]No.

                If yes, what was the purchase price for the collateral?                             $9,240.86
                If no, what was the amount ofthe original loan?                                     $


      7. Detail the changes made by this Reaffrmation Agreement to the most recent credit terms on the reaffirmed debt and any related agreement:


      Unless otherwise changed in this reaffirmation agreement,I(we)reaffirm all other terms and conditions ofthe credit agreement. Any
      changes to the credit agreement contained in this reaffirmation agreement will not be effective if this reaffirmation agreement is
      rescinded or disapproved by the court.


      The terms stated herein are contingent upon the execution and filing of the reaffirmation agreement prior to the discharge or, if applicable, approval
      ofthe reaffirmation agreement by the court. Any loan extensions, modifications, late payments, payments to principal or other accruals of interest
      may alier the contractual paid in full date or final payment amount otherwise set forth in this reaffirmation agreement or the reaffrmation
      agreement cover sheet.


       Any loan extensions, modifications, late payments, adjustments to escrow on impounded loans, payments to principal or other accruals of interest
     - may alter the contractual paid in full date or final payment amount.

                                                                     Terms as ofthe                          Terrns After
                                                                  Date of Bankruptcy                        Reaffrmation
                Balance due (including fees and                             $5,516.10                           $5,516.10
                costs)
                Annual Percentage Rate                                       10.780%                            10.780%
                Monthly Payment                                              $238.92                             $238.92


      8.[ ] Check this box,if the creditor is agreeing to provide you with additional future credit in connection with this Reaffrmation Agreement.
            Describe the credit limit, the Annual Percentage Rate that applies to future credit and any other terms on future purchases and advances
            using such credit:




          Case 0:20-bk-00617-SHG                          Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21                                       Desc
                                                          Main Document    Page 4 of 11
Case 0:20-bk-00617-SHG   Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21   Desc
                         Main Document    Page 5 of 11
     Amitkumar Sharma


                                                                     04/21/2020




Case 0:20-bk-00617-SHG   Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21   Desc
                         Main Document    Page 6 of 11
Form B2400A - Reaffirmation Agreement(Cont.)             File # 1289334           Page 7

      V.DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)
      Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement(Part I) and these additional
      important disclosures and instructions.

      Reaffirming a debt is a serious financial decision. The law requires you to take certain steps tnmake sure the decision is in your best interest.
      If these steps, which are detailed in the Instructions provided in Part V,Section B below, are not completed, the Reaffirmation,!, greement is not
      effective, even though you have signed it.

      A.            DISCLOSURE STATEMENT
            1.      What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal obligation. Your reaffirmed debt
                    is not discharged in your bankruptcy case. That means that if you default on your reaffirmed debt after your bankruptcy case is over,
                    your creditor may be able to take your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
                    which may have changed the tenns of the original agreement. If you are reaffirming an open end credit agreement, that agreement
                    or applicable law may permit the creditor to change the terms ofthat agreement in the future under certain conditions.

            2.      Are you required to enter into a re affirmafion agreement by any law? No,you are not required to reaffirm a debt by any law.
                    Only agree to reaffirm a debt if it is in your best interest. Be sure you can afford the payments that you agree to make.

            3.      What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate any lien on your property. A
                    "lien" is often referred to as a security interest, deed of trust, mortgage, or security deed. The property subject to a lien is often
                    referred to as collateral. Even if you do not reaffirm and your personal liability on the debt is discharged, your creditor may still have
                    a right under the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal property that is exempt
                    or that the trustee has abandoned, you may be able to redeem the item rather than reaffirm the debt. To redeem, you make a single
                    payment to the creditor equal to the current value of the collateral, as the parties agree or the court determines.

            4.      How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into a reaffirmation agreement,
                    you must do so before you receive your discharge. After you have entered into a reaffirmation agreement and all parts of this form
                    that require a signature have been signed, either you or the creditor should file it as soon as possible. The signed agreement must be
                    filed with the court no later than 60 days after the first date set for the meeting of creditors, so that the court will have time to
                    schedule a hearing to approve the agreement if approval is required.

            5.      Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time before the bankruptcy
                    court enters your discharge, or during the 60-day period that begins on the date your Reaffirmation Agreement is filed with the court,
                    whichever occurs later. To rescind (cancel) your Reaffirmation Agreement, you must notify the creditor that your Reaffirmation
                    Agreement is rescinded (or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as you
                    rescind within the time allowed.
                    Please send any Notice of Rescission of this Reaffirmation Agreement via physical & electronic mail to the following addresses for
                    quicker processing:

                    AIS Portfolio Services, LP
                    4515 N Santa Fe Ave
                    Oklahoma City, OK 73118
                    ecfnotices@ascensioncapitalgroup.com

            6.      When will this reaffirmation agreement be effective?

                                 If you were represented by an attorney during the negotiation of your reaffirmation agreement
                                 i. if the creditor is not a Credit Union, your reaffirmation agreement becomes effective when it is filed with the
                                 court unless the reaffirmation is presumed to be an undue hardship in which case the agreement becomes effective only
                                 after the court approves it.

                                  ii. if the creditor is a Credit Union, your Reaffkmation Agreement becomes effective when it is filed with the court.

                    b. If you were not represented by an attorney during the negotiation of your Reaffirmation Agreement, the reaffirmation
                    agreement will not be effective unless the court approves it. To have the court approve your agreement,you must file a motion. See
                    Instruction 5, below. The court will notify you and the creditor of the hearing on your Reaffkmation Agreement. You must attend this
                    hearing,at which time the judge will review your reaffirmation agreement.




           Case 0:20-bk-00617-SHG                      Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21                                              Desc
                                                       Main Document    Page 7 of 11
Form B2400A - Reaffirmation Agreement(Cont)           File # 1289334          Page 8


                   If the judge decides that the reaffirmation agreement is in your best interest, the agreement will be approved and will become
                   effective. However,if your Reaffirmation Agreement is for a consumer debt secured by a mortgage, deed of trust, security deed, or
                   other lien on your real property, like your home, you do not need to file a motion or get court approval of your reaffirmation
                   agreement


            7.     What if you have questions about what a creditor can do? If you have questions about reaffirming a debt or what the law
                   requires, consult with the attorney who helped you negotiate this agreement. If you do not have an attorney helping you, you may ask
                   the judge to explain the effect of this agreement to you at the hearing to approve the Reaffirmation Agreement. When this disclosure
                   refers to what a creditor "may" do, it is not giving any creditor permission to do anything. The word '`Inay" is used to tell you what
                   might occur if the law permits the creditor to take the action.


      B.          INSTRUCTIONS


            1.    Review these.Disclosures and carefully consider the decision to reaffirm. If you want to reaffirm, review and complete the
                  information contained in the Reaffirmation Agreement(Part I above). If your case is a joint case, both spouses must sign the
                  agreement if both are reaffirming the debt.


            2.    Complete the Debtor's Statement in Support of Reaffirmation Agreement(Part II above). Be sure that you can afford to make the
                  payments that you are agreeing to make and that you have received a copy of the Disclosure Statement and a completed and signed
                  Reaffmation Agreement.


            3.    If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your attorney must sign and date
                  the Certification By Debtor's Attorney section (Part IV above).


            4.    You or your creditor must file with the court the original of this Reaffirmation Documents packet and a completed Reaffirmation
                  Agreement Cover Sheet(Official Bankruptcy Form 427).


            5.    Ifyou are not represented by an attorney, you must also complete andfile with the court a separate document entitled
                  "Motionfor Court Approval ofReaffirmation Agreement" unless your Reaffirmation Agreement isfor a consumer debt
                  secured by a lien on your realproperty, such as your home. Complete section VI(Form B2400B)to do this.


      C.          DEFINITIONS


            1.    "Amount Re affirme d" means the total amount of debt that you are agreeing to pay (reaffirm) by entering into this agreement. The
                  amount of debt includes any unpaid fees and costs that you are agreeing to pay that arose on or before the date of disclosure, which
                  is the date specified in the Reaffirmation Agreement(Part I, Section B above). Your credit agreement may obligate you to pay
                  additional amounts that arise after the date of this disclosure. You should consult your credit agreement to determine whether you
                  are obligated to pay additional amounts that may arise after the date of this disclosure.


            2.    "Annual Percentage Rate" means the interest rate on a loan expressed under the rules required by federal law. The annual
                  percentage Rate (as opposed to the "stated interest rate") tells you the full cost of your credit including many of the creditor's fees
                  and charges. You will fmd the annual percentage rate for your original agreement on the disclosure statement that was given to you
                  when the loan papers were signed or on the monthly statements sent to you for an open end credit account such as a credit card.


            3.    "Cre dit Unioe means a financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv). It is owned and controlled by and provides
                  fmancial services to its members and typically uses words like "Credit Union" or initials like "C.U." or T.C.U." in its name.




           Case 0:20-bk-00617-SHG                    Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21                                          Desc
                                                     Main Document    Page 8 of 11
Case 0:20-bk-00617-SHG   Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21   Desc
                         Main Document    Page 9 of 11
Case 0:20-bk-00617-SHG   Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21   Desc
                         Main Document   Page 10 of 11
012312424                                              567ÿ9 ÿ ÿ ÿ
                                                                                !ÿ X ÿ.#
                                                                       <V,4ÿ:ÿDÿYÿ. Zÿ!ÿ<,;2V

                                        \>Q01>2ÿTH3ÿ]51Eÿ^0H>HI3
                                              N03Hÿ>HFÿ/0123ÿ'H_E86>10EH
     N03H`E2F38
     MN/ÿN03Hÿ'J
     N03H`E2F38         !976ÿRS5ÿC7RÿaSS!5ÿS!
     N03H`E2F38ÿ]FF83GG 9RÿbRcÿ99449;
                        .!D5S7RZÿ!ÿ<,;99449;
     N03HÿK323>G3ÿJ>13
     &3`0I23ÿ>HFÿ/0120HUÿ'H_E86>10EH
     &'(                ÿ)*0+!,-4,,.43,3,-                     'GG5>HI3ÿJ>13      ÿ01331243;
     /0123ÿ(56738       ÿ449:43;34344<                         K3I30L3FÿJ>13      ÿ01321243;
     /0123ÿ=1>13        ÿ?                                    MN/OP>Q38          ÿ565!7DRS!
     @3>8               ÿ244,                                  TFE63138ÿK3>F0HU   ÿ;2;4V
     A>B3               ÿ!CD                                  W8>HF0HU           ÿ
     AEF32
     TdH38ÿe            ÿSRD.ÿR.fC5+ÿD5D
     TdH38ÿg
     TdH38ÿ]FF83GG       --<9ÿ5ÿ6RS:*RDSÿ+D
                        ÿ:6b5D7Zÿ?ÿ;,2<VVV;4

                                          7




            Case 0:20-bk-00617-SHG        Doc 37 Filed 04/21/20 Entered 04/21/20 16:27:21          Desc
                                          Main Document      11 of 11
                                                          Page                                                313
